CHARLES W. DEGROAT, ESQ. Village Attorney, West Haverstraw
We acknowledge receipt of your letter dated December 27, 1976, inquiring whether or not the Village Clerk of your village must reside within the municipal boundaries of the village.
The Village Law, § 3-301, relates to the officers that a village must have. Subdivision 1 of that section provides that a village must have a clerk, and subdivision 3 provides that the village clerk is to be appointed by the mayor, subject to the approval of the board of trustees.
The Village Law, § 3-300, relates to the eligibility of persons to be appointed to or hold village office. Subdivision 2 of that section provides that, except as may otherwise be provided by law, a village officer must reside in the village unless the board of trustees of the village authorizes that any appointed village officer may reside within a county in which the village is wholly or partially situated. This provision regarding appointed officers applies to the office of a village clerk.
The Public Officers Law, § 3, also relates to the qualifications for holding office. Subdivision 1 provides that a person holding a local office must be a resident of the political subdivision or municipal corporation of the state for which he shall be chosen, or within which the electors electing him reside, or within which his official functions are required to be exercised. Public Officers Law, § 2, provides that a local office is an office held by an officer of a political subdivision of the state, which includes village officers.
In our opinion, the office of village clerk is a local office, and the person appointed to that office is required by Public Officers Law, §3, to be a resident of the village. Assuming that no law, ordinance, rule or regulation has been passed by the village or any other legislative authority regarding residency requirements for the Village of West Haverstraw, it is our opinion that the person to be appointed to the office of village clerk or to hold the office of village clerk must reside within the municipal boundaries of the village.